                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                 LUBBOCKDIVISION

GRANT MICHAEL GASSAWAY,

       Appellant,

                                                                 No. 5:19-CV-082-H

TMGN I2I,LLC,

       Appellee.

                                                                       RDER
           In this bankruptcy appeal, Grant Gassaway chalienges the Bankuptcy Court's entry

ofjudgment against him, claiming that each of the following actions constituted an abuse of

discretion or an enor of law: the (1) entry of default judgment; (2) entry of     a   judgment of

non-dischargeability; (3) award of exemplary damages; ar,d (4) award of attomey's fees.

After reviewing the record and finding no abuse of discretion or error of 1aw as to the fust

three issues, the Court affirms the judgment of the Bankruptcy Court as to those issues. In

light of   a recent Texas Supreme   Court case clarifuing Texas law with respect to the evidence

required to sustain an award of attorney's fees, which issued after the Bankruptry Court

entered judgment in this case, the Court remands this mattet to the Bankuptcy Court for

the limited pulpose of allowing the Bankruptcy Court to make findings of fact regarding the

calculation of attomey's fees under the lodestar method.

1,         Factual Backgrounil

           TMGN entered into     a leasing agteement   with GMG Teas, LLC, an entity owned by

Gassaway, in February 2015 for retail lease space located at 5733 State Highway 121, Suite

100, The Colony, Texas 75056. Record,        Volume     1   ("R. Vo1. 1") at   2643   Gassaway and

GMG required TMGN to modifu the           space   prior to executing the lease. Affidavit of Yoram
Avneri, Appendix in Support of Appellant's Brief ("App.") 382    atfl7. GMG took
possession of the leased premises on September 1, 2015. Sae Deposition of Grant Gassaway

94:l-95:19, R. Vo1. 1. Under the terms of the lease, the first rent payment was due at the

Commencement Date of December 30, 2015. Id. at95:20-96:12. Gassaway executed a

personal guaranty for all of GMG's liabilities on the lease. Id. at 136:22-139:20. GMG

defaulted by failing to make any rent payments, and TMGN provided it with timely notice

ofdefault. App. 378 at Ex.   8.

       In April 2017, Gassaway tesrified under oath in an underlying state-court proceeding

that he had falsified financial statements to make GMG appear to be a stronger candidate

for tenancy than it otherwise would have been. Gassaway Dep. 65:2-70:1. Gassaway

stated that he and his real estate broker decided to "add another zero" to the end ofeach    of

his financial statements. Id. at 65:2-71:11. These misrepresentations provided incorrect

values as to Gassaway's assets, ownenhip history in real estate, income levels, job titles, and

net worth. App. 298-300. On April 13, 2018, Gassaway filed a petition for relief under

Chapter 7 of the Bankruptry Code in the United States Bankruptcy Court for the Northem

District of Texas. R. Vol. 7 at 3-10.

       TMGN filed an Original Complaint to Determine Nondischargeability of Debt in the

Bankruptcy Court on   ltly 24,2018. App. 4-24.     After not receiving any response to the

Complaint, TMGN moved for Entry of Default against Gassaway. R. Vol. 3 at l-723. On

January 10, 2019, the Clerk for the Bankruptcy Court submitted its Entry of Default. R.

Vol. 4 at 5-7. On March 15,2019, TMGN fi,led its Motion for Default Judgment. R. Vol.             5


at 1-118. Gassaway filed an Original Answer to the Complaint, a Response to the Motion

for Default Judgrnent, and a Declaration on April 8,2019. R. Vol.6 at 11-19. Two days



                                               2
later, the Bankruptcy Court conducted a hearing on TMGN's Motion for Default Judgment

and orally granted that motion. App. 477-95.

         On April 19,2019, Gassaway fiied an Objection to Entry of Judgment as Proposed.

R. Vol. 6 ar 20-29   .   On April 22, 2019 , the Court enrered judgment, awarding TMGN a

non-dischargeable judgment against Gassaway in the amount of $778,821.02. The

judgment inclu ded (a) $262,383.49 owed pursuant to the personal guaranty;

@)$524,766.98 in exemplary damages; (c)$68,879.76 for attomey's fees; and (d)$790.79

for costs ofcourt. Id. at 30-32. On May 1,2019, Gassaway filed notice of this appeal, and

briefing completed in late October. Id. at33-35; Dkt. Nos. 6, 8, 9.

2.       Standards ofReview

         This Court reviews the Bankruptcy Court's conclusions of 1aw de novo and its

findings of factforclearenor. SeeInreThaw,769F.3d366,368 (5th Cn.2014);Matterof

Chu,679 F. App'x 316, 318 (sth Cir. 2017). Mixed questions of law and fact are reviewed

de   novo. Inre McLain,516 F.3d 301, 307 (5th Cir.2008). Because Gassaway's argument

regarding the award of exemplary damages is a challenge to a conclusion of iaw, the Court

reviews the award of exempiary damages de novo.

         Matters within a bankruptcy judge's discretion, including evidentiary rulings, are

reviewed for abuse of discretion.    See   In re Vallecito   Gas,   LLC, 777 F .3d 929, 932 (5th Cir.

2014); In re Vitro S.A.B. de CV, 701 F.3d 1031, 1042 (5fl1Cn. 2012).             "A bankruptcy court

abuses its discrefion when    it applies an improper     lega1 standard or rests its decision   on

findings offactthat are clearly erroneous." InreTlt/LCor"p.,772 F.3d886,891 (sth Cir.

2013).




                                                     3
3.      Analysis

        A.      The Bantruptcy Court did not abuse its discretion in entering a default
                juilgment against Gassaway despite his untimely appeiuance and objection.

        A bankruptcy court's enfly ofa default judgment is reviewed for abuse ofdiscretion.

InreOCA, lnc.,557F.3d359,366(5thCir.2008). "Becauseoftheseriousnessofadefault

judgment . . . even a slight abuse of discretion may justi$r reve rsal." Id. (citng Lacy v. Sitel

Corp.,227 F.3d290,292 (sth Cir. 2000). Whether a defendant's failure ro answel was

wil1fu1, however, is a factual    inquiry that is reviewed for ciear enor.      CJC Holdings, Inc.   v.


Wight & Lato, Inc., 979 F .2d 60,64 (5th Cir. 1992). Federal Rule of Civil Procedure 55(c)

dictates that a trial court "may set aside an entry ofdefault for good cause," and it may set

aside a final default judgment under Federal Rule of Civil Procedure 60(b), which provides

for relief{iom a final order.

        In determining whether good         cause exists to set aside a default, the   Fifth Circuit   has

primarily considered three factors: "whether the default was wil1fu1, whether setring it aside

would prejudice the adversary, and whether a meritorious defense is presented." United

States v. One Parcel   of Real Property, ? 63   F   .2d 181, 183 (5thCir. 1985). Subsequent Fifth

Circuit decisions have made this test disjunctive, and any single factor may be sufficient to

support a trial court's refusal to set aside an entry of defauit. Maxer of Dierschke,975 F.2d

181, 183-84 (5th CiI. 1992). Additionaily, courts have considered "other factors including

whether: (1) the public interest was implicated, (2) there was a significant financial loss to

the defendant, and (3) the defendant acted expeditiously to correct the default." Id. a|784.

       Here, Gassaway's willfulness in failing to answer TMGN's allegations precludes him

from showing that the Bankruptcy Court abused its discretion in refusing to set aside the

entry of default and entering a default judgment. The Bankruptry Court weighed

                                                         4
Gassaway's credibility and found that Gassaway acted willfully ia failing to answer

TMGN's Complaint. Specificaliy, the Bankruptcy Court stated, "Mr. Gassaway                has filed

other pleadings in [the underlying bankruptcy case]. Mr. Gassaway knows how to file an

answer to the complaint . . . And I'm not accepting his statement under his declaration that

he was unable to because he could not affotd counsel." App.49l.

         Notably, Gassaway does not dispute that he was aware of TMGN's Complaint over

the several months during which he failed to answer       it.   His appearance before the

Bankuptcy Court to contest the entry of default judgment is a form of "late-breaking

diligence" that "paies in comparison to the kind ofpost-service conduct that [the Fifth

Circuit has] found to foreclose a finding of willfulness." llooten      y.   McDonald Transit   Assocs.,


[nc.,788 F.3d 490, 501 (5th Ci-r. 2015). "Wil1fu1 failure alone may constirute suflicient

cause" for a court to deny a motion to set aside a default, and Gassaway showed such

wiilful failure in the adversarial proceedings before the Bankuptcy Court. Dierschke,975

F .2d   at 184-85.

         While Gassaway's willfulness in failing to defend against TMGN's allegations in the

Bankruptcy Court is independentiy sufficient to prevent the Court from reversing the denrai

of Gassaway's motion to set aside the default, Gassaway has also failed to show that default

judgment prevented him from presenting any meritorious defense. At the hearing before the

Bankruptry Court on Gassaway's motion to set aside the entry of default, counsel for

Gassaway implied that his client had a meritorious defense on the grounds that he did not

act with fraudulent intent:   "I don't agree with   the representations as to the statements of Mr.

Gassaway from his deposition. I do believe that there is lack oflthe intent element to satisry

any of those claims that have been being [sic] brought forward." App. 487.



                                                    5
         Yet, as TMGN notes in its brief, Gassaway testified at his deposition that he added

zeros to the end of his financial statement to make his company appear more attractive as a

commercial tenant.     See   Gassaway Dep.65l.2-77:11. Gassaway presents no argument for

why this behavior would not qualifu as fraudulent or how he intended to present a

meritorious defense against the fraud claims if the Bankruptcy Court had set aside the

default. Accordingly, the Court will not vacate the default judgment because Gassaway

"does not demonsffate that there is a possibility that the outcome of the suit aftet a full trial

will   be contrary to the result achieved by the   defauit."   Scott   t. Carpanztzo, 556 F. App'x

288,296 (5th Cir. 2014) (citing In re OCA, lnc.,551 F.3d at 373) (intemal quotation marks

omitted).

         B.      The judgment of non-dischargeability rests on TMGN's statutory fraud
                 glaim, and tlerefore the Banlauptcy Court committeil no eror in awarding
                 a judgment of non-dischargeability.

         Gassaway argues that the Bankruptcy Court committed an error             oflaw or an abuse

of discretion by awarding     a   judgment of non-dischargeability, which he claims rested on

TMGN's claim under the Texas DTPA. Because Gassaway's argument that the

Bankuptcy Court erroneously determined Gassaway's debt to TMGN to be non-

dischargeable pursuant to 11 U.S.C. $ 523(aX2) is a claim that the Bankuptry Court applied

the wrong legal standard, the Court reviews the Bankruptcy Court's determination de novo.

Matter of JFK Capital Holdings, LLC,880 F.3d747,751 (5th Cir. 2018).

          Although Gassaway attacks the validity of the non-dischargeability determination on

the grounds that TMGN lacked standing under the DTPA, the record indicates that the

Bankruptcy Court's judgment of non-disch argeabtTity did not rest on the DTPA but rathel

on TMGN's statutory-fraud claim and that the starutory-fraud claim provides an adequate

basis for the judgment of non-dischargeability.

                                                    6
       Under Tex. Bus. & Com. Code              $   27.01(a), fraud in a reai estate uansaction consists

ofa "false representation ofa past or existing material fact, when the false representation                  is

(A) made to     a person   for the purpose of inducing that percon to entet into a contract; and

(B) relied on by that person     il   enteriag into that contract." TMGN pled the statutory-fraud

cause of action as abasis for its non-dischargeability              claim.   ,Sea   R. Vol. 1, pgs.5-114.

Gassaway did not chalienge TMGN's statutory-fraud ciaim in the Bankuptcy Court, and

he does not do so in this appeal. TMGN's Br. 23, Dkt. No. 8; Gassaway's Br. 12-14, Dkt.

No. 6. Moreover,      a   statutory-fraud claim under Tex. Bus. & Com. Code                  $ 27.01   may

support   a   judgment of non-dischargeability.         See   In   re Johnson,   1993 U.S. App. LEXIS

39471, at *1, 7-9 (sth     Ct.   1993); In re Rosenbaum, No. 0843029, 2011                WL 4553440, ar*I

(E.D. Tex. Sept. 29, 2011). Accordingly, the Court finds that the Bankruptcy Court

committed no error in awarding          a   judgment of non-dischargeability to TMGN and upholds

the judgment of non-dischargeability.

          C.      The Banlrruptcy Court did not apply the wrong legal standard by awariting
                  exemplary ilamages, and the parties have not shown any other error related
                  to the calculation of damages'
          Gassaway argues that the Bankuptcy Court committed an errol of law by awarding

exemplary damages on TMGN's statutory-fraud claim pursuant to Tex. Bus. & Com. Code

$ 27.01(e)    without weighing the six statutory factors enumerated in Tex. Civ. Prac. & Rem.

Code $ 41.011(a). He objects to the Bankuptcy Court's exemplary-damages award of twice

TMGN's economic damages and contends that the size of the award reinforces the need to

weigh the statutory factors on the record. Gassaway's Br.16-17. Gassaway also argues

that the Bankruptcy Court erred in denying him a bifurcated hearing on the amount of

exemplary damages. Because Gassaway's algument is a claim that the Bankruptcy Court



                                                         7
applied an incorrect legal standard in assessing exemplary damages, the Court revrews the

award de novo.

               i.      Gassaway did not waive his objection to the award of exemplary
                       damages.

        TMGN algues that Gassaway waived any objections to the award of exemplary

damages by failing to object to the award at the hearing regarding      TMGN's Motion for

Default Judgment.     ,lee   TMGN'sBI.26. TMGN, however,          does not provide supporting

authority for this proposition, and the record indicates otherwise.     1d.


        Gassaway's April 19, 2019 Objection to Entry of Judgment argued that "exemplary

damages and attomeys' fees are not established by, and cannot be calculated from,

Plaintiffs pleadilgs and supporting documents upon the standards for the same under

Texas   law." App.459.       The Court finds that this objection sufficiently preserved the issue of

exemplary damages for appeal.

                ii.    While Tex. Civ. Prac. & Rem. Code $ 41.011(a) requires the trier of
                       fact to consiiler any evidence of the defenilantts net worth, among
                       other considerations, the Banlcuptcy 9616 implicitly considered
                        such evidence.

        When "determining the amount of exemplary damages, the trier of fact shall

consider evidence, if any," that relates to "(1) the nature of the wrong; (2) the character   of

rhe conduct involved; (3) the degree of culpability ofthe wrongdoer; (4) the situation and

sensibilities ofthe parlies concemed; (5) the extent to which such conduct offends a public

sense   ofjustice and propriety; and (6) the net worth of the defendant." Tex. Crv. Prac. &

Rem. Code $ 41.011(a). Exemplary damages may not exceed tlvice the amount              of

economic damages. Tex. Civ. Prac. & Rem. Code $ 41.008(b).




                                                   8
       On appeal, Gassaway asserts that the Bankuptcy Court failed to consider evidence

of the final factor, the defendant's net worth, but the record contradicts that assertion. In his

objections to the proposed judgment, Gassaway cited the six Section 41.011(a) factors to the

Bankruptcy Court. App. 462. The Bankruptry Court stated on the lecold that it had

reviewed Gassaway's filings in connection with TMGN's motion for default judgment,          see


id. at 490, and this Court has no reason to doubt that the Bankruptcy Court reviewed

Gassaway's objections to the entry of judgment. Additionally, the Court agtees with

TMGN that the Bankruptcy Court's knowledge and awateness of Gassaway's financial

condition has not been reasonably called into question on appeal given the Bankruptry

Court's management of the underlying proceedings.       See   TMGN's Br. 28.

       Gassaway has not cited to, and the Court has not iocated, any authority holding that

the factfinder's consideration ofthe Section 41.011(a) factors must occur explicitly on the

record. The only Texas case to which he cites in the relevant section ofhis briefstates only

that a trial court "should take into consideration" the Section 41.011(a), which merely

reframes the starutory language. Copelandv. cooper,No.05-i3-00541-CV, 2015          WL 83307,

at *6 (Tex.   App.-Dallas, Jan.7,2075). Thus, the Court holds that it was not error for the

Bankruptcy Court to award exemplary damages without explicitly detailing the Section

41.011(a) factors on the record.

                iii.   Gassaway was not entitled to a bifrrcated hearing on the amount            of
                       exemPlarY damages.

        Gassaway also claims that the Bankruptcy Court erred by denying him a bifurcated

hearing on the amount of exemplary damages' Gassaway's Reply Br' 6-7, Dkt' No' 9'

Fifth Circuit precedent, however, forecloses this argument. Although Texas courts ale

required to bifurcate liabiliry from punitive damages, within the federal system "bifurcation


                                                 9
is a case-specific procedural matter within the sole discretion of the disrict court.               "   Nester v.


Textron, lnc.,888 F.3d 151, 163 (5th Cir.     2018). Because Gassaway cannot show that the

Bankruptcy Court abused its discretion, the Court will not reverse the award ofpunitive

damages for a failure to bifurcate.   See   Fint   Tex. Sav. Ass'n v' Reliance    lns Co.,950F.2d1171'

1174 n.2 (5th   Cn. 1992) (citing Gonzalez-Main          v. Equitable Life Assur. Soc       845 F 2d 1140,
                                                                                        '
1145   (lst Cn. 1988).

                iv.      Gassaway's claim that the Bankruptcy Court failed to properly
                         offset TMGN's recovery from another defendant caflnot prevail, but
                         nor can TMGN obtain up to three times the amount of actual
                         damages in exemplary damages under the DTPA tie-in statute.

        Gassaway argues that the Bankruptcy Court incorrectly calculated the maximum

amount of punitive damages available under Tex. Civ. Prac. & Rem. Code                       0   41.008(b) by

failing to properly offset TMGN's recovery from another defendant, placing the maximum

possible exemplary damages at $368,766.98 rathel than the$524,766.98 that the Bankruptcy

Court awarded. Gassaway's Br. 17-18. While Gassaway does not specifu his basis for

asserting that TMGN tecovered $78,000 from another defendant, neither does                        TMGN

attack this argument in its brief.

        Although the basis for Gassaway's offset claim is uncertain, Texas law does not

demand an offset for the amount recovered from another defendant. Exemplary-damage

calculations "are based on the [judge's] award ofactual damages, not the amount actually

recovered by the plaintiff in the judgment.        "   Gilcrease v. Garlock, Inc. , 21 1 S   W 3d    448 , 458


(Tex.   App.-El   Paso 2006, no pet.) (coliecting cases). Thus, the Bankruptry Court did not

err by not applying an offset.

         TMGN implicitly responds to the offset argument by claiming in its brief that Section

27.015 of the Texas Business & Commerce code provides a "tie-in" to the DTPA and


                                                        l0
allows TMGN to recover exemplary damages up to three times the amount of actual

damages. Dkt. No. 8 at25-26. Because the Court concludes that the Bankruptcy Court did

not err by refusing to apply an offset, however, the Court need not address TMGN's

argument.

        D.      The Banlauptcy Court's failure to require segregation of attorney's fees
                was not an abuse of discretion, but the Texas Supreme Court's recent
                decision in Rolrmoos Venture v. LITSW DVA Healthcare, ZZP requires a
                limited remand to permit additional findings of fact as to the
                reasonableness and necessity ofthe fees.

        The Court "reviews the bankuptcy court's award of attomey's fees for abuse of

discretion." In    re Babcock   & Wilcox Co., 526F.3d824,826 (5th Ct. 2008). A bankruptcy

court abuses its discretion when it "(1) applies an improper legal standard or follows

improper procedures in calculating the fee award or (2) rests iS decision on findings offact

that are clearly erroneous." .Id. (intemal citation omitted). The Bankruptry Court's findings

of fact are reviewed for clear error, and its legal conclusions are reviewed de novo. 1d.

                i.       Gassaway itid not waive his objection to the award of attorney's
                         fees.

        TMGN argues that Gassaway waived any objections to the award of attomey's           fees


by failing to object to the award at the hearing regarding TMGN's Motion for Default

Judgment.    see   TMGN's Br. 29. TMGN, however, provides the court with no authodty fol

this proposition, and the recold indicates otherwise. Id.

        Gassaway's April 19, 2019 Objecrion to Entry of Judgment argued that "exemplary

damages and attomeys' fees ale not established by, and cannot be calculated from,

Plaintiff s pleadings and supporting documents upon the standards for the same under

Texas   law."   App.459. This objection sufficiently preserved the issue of attomey's fees for

the purposes of aPPeal.


                                                  11
               1I     Texas law govems the award of attorney's fees and the
                      reasonableness of tie fee award in this case.

       "State law controls both the award ofand the reasonableness offees awarded where

state law supplies the rule of   decision." Mathisv.          Etcxon   Corp.,302F.3dM8,461 (5th Cir.

2002). Because Texas substantive law applies to the statutory-fraud claim on which the

award of attomey's fees was based, Texas law also govems the awald of attorney's fees and

reasonableness ofthat fee award in this case. See id. As discussed above, Tex. Bus. & Com.

Code $ 27.01(e) entitles a successful statutory-fraud plaintiffto "reasonable and necessary

attomey's fees." Accordingly, the statutory basis for the award of attomey's fees is not in

question.

               iii.   The Bankruptcy Court diil not abuse its discretion in failing to
                      require TMGN to segregate attomey's fees by claim.

      Gassaway argues that, because TMGN brought multiple claims and only some                        of

those claims were successful, the Bankruptry Court abused its discretion in failing to require

TMGN to seglegate     fees according to TMGN',s various claims and                  in awarding the

requested fees without Iequting segregation. Undel Texas law, "fee claimants have always

been required to segregate fees between claims for which they are recovelable and claims for

which they are not.,' Tony Gullo Motors I,     L.   P.   t. chapa,     2   12 S.W.3d 299, 311 (Tex. 2006).

            ,,when the causes of action invoived in the [underlying] suit are dependent upon
However,

the same set of facts or circumstances and thus are intertlvined to the point of being

inseparable, the party suing for attorney's fees may recover the entte amount covering all

claims." Biliouris v. Sundance    Res   ,Izc., No. 3:07-CV-1591-N, 2010 U'S Dist' LEXIS

 143274, at*7 (N.D. Tex. Nov. 3, 2010) (quoting steaart Title Guar. co. t,. sterling,822

S.w.2d 1, 11-12 (Tex.     1991)).



                                                         t2
      Here, although the Court finds that TMGN's DTPA claims were not recovetable, the

stacutory-fraud and DTPA claims were so intertwined as to preclude application of the

fee-segregation requtement. In an analogous case, the Texas Court of Appeals held that a

plaintiffwas not required to Seglegate attomey's        fees befween a   statutory-fraud claim under

Section 27.01 and a breach-of-contract claim because both claims arose from the same facts:

conffacts between the parties, the defendant's false representations to the plaintiff, and

injury to the plaintiff. Gonyeav. Kerby,No.10-12-00182-CV, 2013 WL 4040117, at*6-7

(Tex. App.-Waco Aug. 8, 2013, pet. denied) (citingChapa,212 S.W.3d at 313-14).

Similarly, TMGN's statutory-fraud claim and its DTPA claims rest on identical facts:

Gassaway made misrepresentations, those mislepresentations induced TMGN to enter into

a real estate leasing   connact with Gassaway, and TMGN suffered financial injury as a

result. Accordingly, the Court finds that TMGN was not required to seglegate its fees.           See



Ski River Dev., Inc. r. McCalla, 167   S.W.3d   l2l,   143 (Tex.   App.-Waco    2005, pet' denied)'

               iv.       The Texas Supreme Court's decision in Roi nnoos Yenture v' UTSW
                         DYA Healthcare,IlP, which issued after tte Banhlptcy Court
                         entered judgment in this case, requires a lodestar calculation to
                         support an award of attorney's fees.

       under Texas law, courts consider the following factors in determining whether an

award of attomey's fees is reasonable:

         (1) the time and labor required, novelty and difEculty of the questions
         involved, and skill required to properly perform the legal service; (2) the
         likelihood the lawyer's acceptance of the particuiar empioyment will preclude
         other employment; (3) the fee customarily charged in the localiry for similar
         legal services; (4) the amount involved and results obtained; (5) the time
         limitations imposed by the client or by the circumstances; (6) the nature and
         length ofthe professional relationship with the client; (7) the experience,
         repirtation, una utitity of the lawyer or lawyers performing the services; and -
         (8) whether the fee is fxed or contingent on results obtained or uncertainty of
         collection before the legal services have been rendered.



                                                   13
Arthur Andersen & Co. v. Petry Equipment Corp.,945 S.W.2d 812, 818 (Tex. 1997) (citing Tex.

Disciplinary R. Prof. Conduct 1.04). Litigants seeking attomey's fees are "not required to

present evidence on each ofthese factors." City of Latedo      t,. Negrete,   No. 04-08-00737-CV,

2010   WL   454921, at *9 (Tex.     App.-San Antonio Feb. 10, 2010, pet. denred) (citing Bumside

Air Conditioning & Heating, Inc. v. T.S. Young Corp.,113 S.W.3d 889, 897-98 (Tex.         App.-

Dallas 2003, no pet.)).

         Many Texas appellate courts held in       cases decided   until April 2019 that an

attomey's testimony regarding the ovetall fee and the reasonableness of that fee was

sufficient to sustain an award of attomey's fees pursuant to a fee-shifting stafute or

conuactual pro    ision.   See   Metroplex Mailing Sens., LLC v' RR Donnelley & Sons Co', 470

S.W.3d S89, 900 (Tex. App.-Dallas 2013, no pet.): Jef Kaiser, PC v. State' No' 03-15-00019-

CV,2016 WL1639731, at*5 (Tex. App.-AustinApr'20,2016' pet. denied); Jimoht

Nwogo,   No. 01-13-00675-CV ,2O|4WL 7335158, at*7 (Tex. App.-Houston [1st Dist']

Dec.23,2Ol4, no pet.); Ferrant r. Graham Assocs.lzc, No. 02-12-00190-CV ' 2014WL

1875825, at *9 (Tex.   App.-Fot Worth May 8' 2014' no pet.).
         But on April 26, 2019, four days after the Bankruptcy Court entered judgment

against Gassaway, the Texas Supreme Court held in Rohrmoos venture v. UTSW DI/A

Healthcare,   LLP that, to sustain any fee award over a timely challenge on appeal, a party

seeking attomey's fees must submit at least "evidence of (1) particutar services
                                                                                 performed,

(2) who performed those services, (3) approximately when the services were perfolmed,

(4) the reasonable amount of time required to perform the services, and (5) the reasonable

                                                                              (Tex.
hourly rate for each person performing such services." 578 S.W.3d 469, 501-02




                                                    1,1
2019). Rohmoos held that a lodestar calculation must be perfotmed in all fee-shifting

situations, abrogaing Metroplex and its progeny. Seeid.at496.

         Here, although Muckleroy's affidavit generally described the legal services he

conducted   il   connection with the case, Muckieroy did not ptovide the number of hours

spent on each task or on all tasks in the aggegate, and he did not provide the hourly rate he

used to calculate his requested fee      award. App.399403. Accordingiy, the Muckleroy

affidavit is insufficient under Rohtmoos, which precludes this Couft from sustaining the

Bankruptcy Court's award of attomey's fees to          TMGN.       Given Rohtmoos, additional

findings are necessary before the Court may review this award.

                 v.     The Court remanits to the Bankruptcy Court for the limited purpose
                        of making additional factual findings as to the reasonableness and
                        necessity of the fee award.

         Finding no enor in the Bankruptcy Court's award of attomey's fees under Texas 1aw

as   it existed at the time the Bankuptry Court entered judgment against Gassaway, the

Court declines to vacate the fee award. Rather, the Court remands this matter to the

Bankruptcy Court for the limited purpose of conducting furthel proceedings to determine

the reasonableness and necessity of the fee award in light of the lodestal requtement

imposed by Rohtmoos.      See   Maxer of HECI Expl. Co., lnc.,862 F.2d 513, 516 (5th Cir' 1988)

(describing an order of limited remand that required the bankruptry court to clarifu the basis

for a conclusion of law).

         The Bankruptcy Court should conduct proceedings as necessary, make findings as to

the reasonableness and necessity of the fee award under Rohtmoos, and transmit its

determination to this Court.      See   generally In re Martin,   No. EC-92-1005-RJP' 1993 WL

 t3g38047 (B.A.P. 9rh Cir. Dec. 14, 1993) (noting that the Bankruptcy Appellate Panel

ordered a four-month limited remand for the bankuptcy court to make a factual
                                                      15
determination); In   re   Scott,437 B.R. 376,378 n.4 (B.A.P. 9th Cir. 2010) (discussing a similar

order of limited remand). After the Bankruptcy Court transmits its determination and

records thereof to this Court, Gassaway's appeal will be deemed to be fully submitted, and

this Court will resolve the attomey's-fees issue.

4,     Conclusion
       After reviewing the record, the Court finds no abuse of discretion or eror of law in

the Bankruptcy Court's entry of default judgment, entry of a non-dischargeable judgment, or

award of exemplary damages. Because the Court finds that the Texas Supreme Court's

decision in Rohtmoos rcquires a lodestar calculation that includes the number of hours spent

on particular legal services and the reasonable hourly rate for such services, the Court

remands this matter to the Bankruptry Court for further proceedings. The Bankruptry

Court should conduct proceedings as necessary, make a determination, and transmit that

determination to this Court, at which time Gassaway's appeal will be deemed fully

submitted and resolved.

       So ordered on February              2020




                                                       J     S   WESLEY          RIX
                                                                  STATES DISTzuCT JUDGE




                                                  16
